Citation Nr: 1402192	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-27 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis with sesamoiditis of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, had active duty service from January 2002 to February 2008, with subsequent Reserve service.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral plantar fasciitis at a noncompensable rating.  

The Veteran requested a travel Board hearing, but subsequently withdrew this request in writing.  The Board remanded the case in October 2011 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's bilateral plantar fasciitis is manifested by pain and tenderness at the base of the first metatarsal plantar area, and inflammation of the right foot sesamoid bone.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent, but no higher, for bilateral plantar fasciitis with sesamoiditis of the right foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 5276 (2013).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006). 

As the issue on appeal concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. 
§ 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA medical examinations on several occasions, most recently in December 2011.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

Legal Criteria: Initial Ratings

The Veteran seeks higher initial ratings for service-connected bilateral plantar fasciitis with sesamoiditis of the right foot.  Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Court has emphasized that, when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Rating Analysis

Service connection for bilateral plantar fasciitis was granted by the RO in a March 2008 rating decision that assigned a noncompensable (zero percent) evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5276, effective from February 13, 2008.

Under Diagnostic Code 5276, a noncompensable (zero percent) rating is warranted for mild flatfoot, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  A 30 percent evaluation is warranted for bilateral pes planus which is severe, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

Words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran contends that she experiences bilateral heel pain that is aggravated by standing, walking, and cold weather.  The Veteran asserts that the pain is of sufficient severity that walking barefoot and running are prohibited, and orthopedic shoes and socks are required.  Additionally, she states that she experiences constant pain at the ball of her right foot and big toe, which prevents her from standing on her toes or wearing high heels.    

The Board finds the evidence to be in relative equipoise on the question of whether moderate foot impairment is shown during the initial rating period.  In support of her appeal, the Veteran submitted a statement from a fellow service member, P.A.F., who testified that the Veteran began having foot pain in June 2007, during service.  P.A.F. stated that the Veteran's foot pain caused her to have more difficulty than usual completing a physical fitness test, and that she was forced to change her exercise routine in order to reduce the foot pain. 

Health clinic records from November through December of 2007, during active duty service while on leave, show that the Veteran complained of heel pain that prevented her from standing or walking for long periods of time.  The Veteran reported that the pain was aggravated by walking first thing in the morning, or after prolonged sitting.  A December 2007 record indicates that the Veteran was fitted for orthopedic inserts and night splints.

Service treatment records indicate that the Veteran was placed on temporary profile in November 2007, and was instructed not to run, perform jumps, march, or do any other activity that could exacerbate her foot pain. 

The December 2011 VA foot examination did not reveal any Morton's neuroma, metatarsalgia, hammer toes, hallux valugs, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  The VA examiner found inflammation of the sesamoid bone, right foot, first medial plantar metatarsal area, with no pain and no tenderness with palpation to that area.  The VA examiner noted that the Veteran first reported her foot impairment, including sesamoiditis of the right foot, while she was on active duty service.  The VA examiner concluded that it is at least as likely as not that the sesamoiditis of the right foot was incurred in or caused by service.  

The Veteran is rated for bilateral plantar fasciitis under Diagnostic Code 5276, which takes into consideration pain on manipulation and use of the feet.  Because both the sesamoiditis and the plantar fasciitis are manifested by pain on manipulation and use of the feet, an additional rating for the sesamoiditis under a separate diagnostic code would be impermissible under the rule against pyramiding.  See 38 C.F.R. § 4.14 and Esteban, 6 Vet. App. at 261-62.  Therefore, sesamoiditis of the right foot and bilateral plantar fasciitis are rated as one disability, under Diagnostic Code 5276.

Although no pain or tenderness was found at the December 2011 VA examination, the Board finds probative the lay and medical evidence showing that the Veteran experiences different levels of pain depending on her activities and the time of day, and that the pain is improved, but not relieved entirely, by orthopedic shoes and socks.  Thus, the Board finds that the Veteran's foot disability, which is primarily manifested by pain and tenderness at the base of the first metatarsal plantar area, and inflammation of the right foot sesamoid bone, more closely approximates that contemplated by a 10 percent disability rating under Diagnostic Code 5276, which consists of moderate flatfoot, with weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet, either bilateral or unilateral.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that an initial disability rating of 10 percent, and no higher, is warranted under Diagnostic Code 5276, for plantar fasciitis with sesamoiditis of the right foot.
However, a rating in excess of 10 percent is not warranted under Diagnostic Code 5276 for any period.  The record does not show objective evidence of marked deformity or marked pronation, accentuated or extreme pain on manipulation and use, swelling on use, characteristic callosities, or marked inward displacement or severe spasm of the tendo Achilles on manipulation.  Additionally, the evidence of record shows that the Veteran's foot pain is improved by orthopedic shoes or appliances.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-

connected disability (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that the disability renders her totally unemployable; rather, the record reflects that she is currently in the U.S. Army Reserves.  Accordingly, a claim for TDIU has not been raised.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 
38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The schedular rating criteria contemplate the extent and severity of the Veteran's bilateral plantar fasciitis, which, as noted, is manifested by pain and tenderness at the base of the first metatarsal plantar area, and inflammation of the right foot sesamoid bone.  In pertinent part, a 10 percent rating is warranted under Diagnostic Code 5276 for bilateral pain on manipulation and use of the feet.  Thus, the Veteran's foot pain is contemplated by the rating criteria.  The Board, then, is not obligated to refer this claim to the Under Secretary for Benefits or to the Director of 

Compensation and Pension (C&P) Service for extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96.


ORDER

An initial disability rating of 10 percent, and no higher, for plantar fasciitis with sesamoiditis of the right foot is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


